ACCEPTED
                                                                                                06-14-00079-CV
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                           8/12/2015 4:44:35 PM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK

                                    Cause No.: 06-14-00079-CV

                                IN THE COURT OF APPEALS
                         SIXTH DISTRICT OF TEXAS AT TEXARKANA               FILED IN
                                                                     6th COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                MONDEE STRACENER, Appellant          8/12/2015 4:44:35 PM
                                                                         DEBBIE AUTREY
                                                    v.                       Clerk

                    DOUG STRACENER, BERNICE L. STRACENER AND
                         JOEY KEITH STRACENER, Appellees

  APPELLEES' RESPONSE TO APPELLANT'S MOTION TO PERMIT LATE FILING

        TO THE HONORABLE JUSTICES OF SAID COURT:

        Come now, Doug Stracener, Bernice L. Stracener, and Joey Keith Stracener,

hereinafter referred to as Appellees, and file this Response to Appellant's Motion to Permit

Late Filing.

                                                     I.

        Appellees would show the Court that this matter has been pending since February

21, 2006, in the District Court of Upshur County, Texas. There have been repeated

hearings involving a division of the property and other matters including temporary

restraining orders and injunctions.

                                                    11.

        The instant case was the subject to an appeal to the Twelfth District Court of

Appeals in Tyler in Cause No.: 12-10-000270-CV, which appeal complained of the findings

of the Honorable Richard Davis. The case was affirmed in all ways by the Court of

Appeals and remanded to the Trial Court for further proceedings.




Appellees' Response to Appellant's Motion for Late Filing
Page 1
                                                BY--,f,L..~Y-L----7'---1,C-:....::_~~~~~~
                                                        id . Grif h
                                                    State Bar N . 479300
                                                    E-Mail: davidg@griffithlawfirm.com
                                                    Attorney for Appellees


                                   CERTIFICATE OF SERVICE

       I certify that on August          h ,
                                         2015, a true and correct copy of Appellees'
Response to Appellant's Motion to Permit Late Filing has been served on Robert M. Minton
electronically at mintonbrown@suddenlinkmail.com and the electronic transmission was
reported as complete.




Appellees' Response to Appellant's Motion for Late Filing
Page 3